Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Lehberger on 2/4/2022.

The application has been amended as follows: 
	Canceled claims 5-6, and 8.
	Amended claims 2-4, and 12-13 as follows:

2. (Currently Amended) The system according to claim 1, wherein the at least one container made of an insulating material or is coated with the insulating material.

3. (Currently Amended) The system according to claim 1, wherein the at least one fluid is conductive.

at least one electric power source to be introduced into the at least one container and is dipped in the at least one fluid for electrification thereof.

12. (Currently Amended) The system according to claim 2, wherein the at least one container is made of the insulating material and has walls with a thickness to allow passage of peripheral and/or induced and/or leaked electrical currents at a moment and site of contact with conductive materials other than the at least one fluid.  

13. (Currently Amended) The system according to claim 3, wherein the at least one fluid is of a type intended for human and/or animal use and/or consumption, packed, and selected from the group consisting of water, juices, extracts, concentrates, milk, dairy products, pastes, emulsions, ointments, and creams.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: as set forth in REMARKS filed on 11/12/2021, none of the prior art in record, alone or in combination, fairly suggests or teaches a system for electromagnetic energization of packed content comprising the specific elements and the special arrangement of each element as cited in claim 1. Therefore, claims 1-4, 7, 9, and 11-13 are allowable over the prior art in record.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795